DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species “a” in the reply filed on 14 April 2022 is acknowledged.
Claims 8-14 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “tapered sleeve member is drawn inwardly” (line 5) and “tapered sleeve member applies an outward force” (line 6) are confusing because when the sleeve member is drawn inwardly due to the rotation of member 70, the direction is along the longitudinal axis of the bat.  However, when the sleeve member applies an outward force, the direction of this force is along a radial axis.  Because inward/outward directions are commonly defined to be collinear, the use of inward/outward in perpendicular directions is confusing.
Claims 2-7 are rejected because they depend from a rejected claim 1.
With further regard to claim 7, “tapered outwardly” is inapt.  Figure 1 shows that the insert segments are flared outwardly and therefore are tapered inwardly.
Regarding claims 15 and 16, it is not clear as to what feature the adjustment member refers.  In claim 15, the “adjustment member” is rotated but claim 16 further indicates that the adjustment member is a tapered sleeve member.  However, Figure 1 and the specification (paragraph [0024]) only describe fastening member 70 being rotatable; the sleeve members are not described as being rotatable.  It appears that if the sleeve members are rotated, then the insert segments are not allowed to expand or contract.  Further, as shown in Figure 1, the insert segments receive the sleeve members and not the fastening member.  As such, it is not clear if the recited “at least one adjustment member” is intended to include two different elements (i.e., at least one tapered sleeve and a fastening member) or two of the same element (i.e., only the tapered sleeve).  Clarification is required.  For the purpose of applying the prior art, it is assumed that the adjustment member is directed to one type of element only.
Claims 18-20 are rejected because they depend from a rejected claim 15.
Allowable Subject Matter
Claims 1-8, 15, 16 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication Numbers 2011/0111894, 2012/0184402, 2018/0065011, 2020/0086190, 2020/0129823, 2021/0205680, 2021/0220713 show other baseball inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711